Title: To Thomas Jefferson from Joseph L’Epine, 16 May 1794
From: L’Epine, Joseph
To: Jefferson, Thomas



Monsieur
Nouvelle York le 16 may 1794

Je suis des plus mortifiés, que L’Evénément de la mort de Mr. Joseph Dombey, soit la Premiere occasion, qui me procure l’honneur de vous Ecrire.
Mon Brig Le Boon Capne. Nel. Wm. Brown, partit en Janvier dernier, du havre de Grace pour se rendre icy; ayant pour Passager Mr. Jh. Dombey, qui fit signer audit Capne. des Connoissements de Ses Malles a vôtre adresse, et le 12 fevrier dernier, ce Brig Reçût un Coup de Vent si terrible, qu’il fit Voille (ayant une voye d’Eau) pour le premier port qu’il pouvoit trouver, et Il fit sa Relâche en détresse a la Guadeloupe, oû Il fit réparer ledit Brig pour Continuer son Voy[age sans] son lest, Comme il étoit venu; et Mr. Dombey quoy [que] malade, se Rembarqua; mais Ils eurent le Malheur dêtre Arêtés par Un Corsaire Anglois le 1er. avril dernier, qui les menat a Montserrat; et les Brigands dudit corsaire pillerent et traiterent Si mal Mr. Dombey, et Mr. Bacchus, qu’ils Contribüerent beaucoup a leur Mort: le Capne. dudit Corsaire avoit aussi Pillé des Effets et provisions de mondit Navire, et non Content de cela fit un Process au Captne. Brown, dans l’Espérance que Mr. Dombey avoit des Effets et argent dans Ses Malles; mais voyant les Connoissements a vôtre adresse, Ils n’y voulurent pas toucher; et apres avoir visité tout a bord, même Retourner le lest, l’on fit payer au Capne. Brown toute la Procédure, et l’on le Renvoya.
Je feray Remettre au Magazin Public les Malles de ce Mr., Jusqu’à ce qu’il vous plaise donner vos ordres a vos amis, pour les faire Retirer; et ledit Capne. Brown se flatte que vous le ferez Rembourser de Son Compte de Maladie, funérailles, [&c.] dudit Sr. Dombey. J’ay l’honneur d’être avec [mon pro]fond Respect Monsieur Votre tres humble & ob. serv.

Jh. L’Epine

